Title: V. Thomas Jefferson to Zachariah Johnston, 7 October 1790
From: Jefferson, Thomas
To: Johnston, Zachariah



Dear Sir
Monticello Octob. 7. 1790.

As the assembly will soon meet, I presume you will be passing down to it a few days before. I shall be at home at that time, and will always be glad to see you here when I am here: but particularly I wish it at this time, as it is highly interesting to our country that it should take up a particular matter now in it’s power, and which never will be so again. This subject can only be opened in private conference. Knowing the weight you have justly acquired with our public councils, and your zeal to promote the public interest I have taken the liberty of asking to see you on your way down. My house will be a convenient stage for you the first day, and if you can have time to tarry a day with me it will be very desireable to me, and I trust not unfruitful to our state in general and our particular part of it. I am with great esteem Dear Sir your most obedt. humble servt.,

Th: Jefferson

